Citation Nr: 0802651	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-35 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service-connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome, including a claim for diarrhea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from August 1989 to January 1990 and from November 1990 to 
June 1991.  The veteran also had additional service in the 
Nevada National Guard.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2007, the veteran testified at a video hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record 

At this hearing, the veteran also indicated that he wished to 
submit evidence and waive initial review by the RO.  This 
evidence has been submitted and associated with the claims 
file.  

The issue of entitlement to service connection for post 
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran does not have irritable bowel syndrome.

3.  The veteran's diarrhea is mild, characterized by 
disturbances of bowel function with occasional episodes of 
abdominal distress.

4.  The veteran's diarrhea did not have its onset in service.


CONCLUSION OF LAW

Irritable bowel syndrome, including a claim for diarrhea, was 
not incurred in or aggravated by active service, nor may the 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court or CAVC), 
lay observation is competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).  See also 
72 Fed. Reg. 68507 (Dec. 5, 2007).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the veteran contends that he has had diarrhea 
since April 1991 and contends that it is due to service.  

It is initially noted that a review of the record reveals 
that service connection on a presumptive basis is not 
warranted.  Indeed, the veteran's available personnel records 
confirm that he served in Southwest Asia from January 1991 to 
May 1991.  The medical evidence also confirms that the 
symptoms of diarrhea of undetermined etiology and resulting 
abdominal pain that he experiences are gastrointestinal signs 
or symptoms, which, under 38 C.F.R. § 3.317(b), can be 
considered to be a sign or symptom of an undiagnosed illness 
or medically unexplained chronic multisymptom illness.  A 
diagnosis of irritable bowel syndrome is not of record.  See 
September 2004 VA examination report.

Nonetheless, because gastrointestinal signs or symptoms were 
not diagnosed during the veteran's tour in Southwest Asia, 
for service connection to be granted under the presumption, 
gastrointestinal signs or symptoms must be manifested to a 
degree of 10 percent or more not later than December 31, 
2011.  Thus, the crux of this matter rests upon whether the 
veteran's diarrhea has become manifest to a compensable 
degree.

Gastrointestinal signs or symptoms, specifically, in this 
case, diarrhea, is rated according to VA's Schedule for 
Rating Disabilities, which is formulated based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  Diarrhea is not specifically listed in the 
Schedule, and is therefore rated analogously.  This means 
that VA applies the criteria for a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2007).  In this case, diarrhea 
is rated under the criteria for irritable colon syndrome, 
under 38 C.F.R. § 4.114, Diagnostic Code 7319 (2007).

Diagnostic Code 7319 states that irritable colon syndrome 
that is mild, characterized by disturbances of bowel function 
with occasional episodes of abdominal distress warrants a 0 
percent rating.  Irritable colon syndrome that is moderate, 
constituted by frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation.  Severe 
irritable colon syndrome, characterized by diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress warrants a 30 percent rating.

Even when considering the veteran's subjective complaints, 
the veteran's diarrhea symptoms do not more nearly 
approximate the criteria for at least a 10 percent rating.  
Specifically, the veteran indicated at his hearing that he 
has pain at least twice a week with regard to his diarrhea.  
The veteran has also indicated, at his VA examination in 
September 2004, that he has constant diarrhea, with abdominal 
pain once every ten days.  However, on examination, clinical 
findings were essentially normal.  At the September 2004 VA 
examination, the veteran's feces was not found to contain any 
parasites, ova, or cysts.  The veteran's stool was normal.  
The veteran's complete blood count was also found to be 
normal.  There was no evidence of anemia or malnutrition.  
The veteran stated, at his September 2004 VA examination, 
that he gained twenty pounds.  The Board also notes that the 
record overall does not show that he receives treatment for 
diarrhea or takes medication.  

The Board finds that the evidence weighs against the 
veteran's claim and that his diarrhea can only be rated as 
mild under diagnostic code 7319, thereby warranting no more 
than a noncompensable evaluation.  As a rating of at least 10 
percent is required for presumptive service connection under 
38 C.F.R. § 3.317(a)(1)(i), the veteran cannot obtain service 
connection under a presumptive basis.  

When a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A review of the 
record in this regard still does not support the veteran's 
claim for service connection.  The competent and credible 
evidence fails to show that the veteran's diarrhea began in 
service or is in any way related to service.  

Service medical records indicate that on an entry examination 
in December 1988, no abnormalities were noted; the veteran 
denied stomach, liver, or intestinal trouble.  In April 1991, 
when responding to a Southwest Asia 
Demobilization/Redeployment Medical Evaluation, the veteran 
indicated that he did not "have stomach or belly pain, 
nausea, diarrhea, or bloody bowel movements."  On a release 
from active duty Report of Medical History, also dated April 
1991, the veteran indicated that he did not have "stomach, 
liver, or intestinal trouble."  No relevant abnormalities 
were found at this April 1991 separation examination.  After 
active duty, in a Health Questionnaire for Dental Outpatients 
dated September 1991, the veteran denied having diarrhea for 
more than one month.  In a Report of Medical History for 
enlistment in the Nevada National Guard dated July 1992, the 
veteran also denied having a stomach, liver, or intestinal 
problem.  In a Health Questionnaire for Dental Outpatients 
dated September 1992, the veteran again denied having 
diarrhea for more than one month.  

As discussed above, the veteran was released from active duty 
in June 1991.  Thus, although the veteran is competent to 
report episodes of diarrhea and abdominal pain, those 
episodes cannot be connected to service as a chronic 
condition under § 3.303.  As demonstrated above, the 
objective evidence shows that the veteran's diarrhea did not 
have its onset during active duty, nor did it continue in 
symptomatology since service.  The Board also notes that a VA 
medical examination performed in September 2004 determined 
that the veteran had diarrhea of undetermined etiology.  The 
examination reports reflect that the veteran's claims file 
and/or CPRS were reviewed, and still no reference to service 
was made.  The Board finds that the diagnosis of undetermined 
etiology is of great probative value.  

Finally, as previously noted a current diagnosis of irritable 
bowel syndrome is not of record.  Although VA psychological 
records note irritable bowel syndrome, no clinical findings 
to support that diagnosis were recorded, and on VA 
examination in September 2004, the diagnosis was diarrhea, 
not irritable bowel syndrome.  The Board finds that the 
criteria for service connection are not met in this regard.  
Where there is no evidence of current disability associated 
with events in service, the claim must be denied.  Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  

Accordingly, the veteran's claim must be denied, and there is 
no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in September 2003, and in November 2003, prior 
to the initial adjudication of the claim in February 2005.  
The VCAA letter notified the veteran that VA would try to 
assist him in obtaining medical records, employment records, 
or records from federal agencies and what evidence he should 
submit.  The letter also informed the veteran that he should 
submit any medical reports that he has.  The Board finds that 
VA has satisfied the four elements of Pelegrini, supra.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was sent a letter 
compliant with Dingess in March 2006 and the veteran's claim 
was subsequently readjudicated in both a statement of the 
case and a supplemental statement of the case.  Prickett v. 
Nicholson,20 Vet. App. 370 (2006).  The veteran has not been 
prejudiced.  The record establishes that the veteran has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and VA treatment records as well as a private 
medical report regarding PTSD.  The veteran indicated at his 
hearing that he does not receive medical treatment for his 
irritable bowel syndrome and diarrhea.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran was provided with an examination regarding his 
claim in September 2004.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to service connection for irritable bowel 
syndrome, including a claim for diarrhea, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran seeks service connection for post traumatic 
stress disorder.  

The Veterans Claims Assistance Act of 2000 provides that VA 
shall notify the claimant of any information, and any medical 
or lay evidence not previously provided to VA which is 
necessary to substantiate the claim and VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).

As noted above, in June 2004, the veteran submitted a 
statement in which he describes three stressor events in 
service. 

The veteran first described a scud missile attack at Khobar 
Towers, Dhahran, Saudi Arabia.  The veteran says this 
occurred from January 18, 1991 until February 1991.  The 
veteran next describes the aftermath of the Kafji-Iraqi 
invasion, apparently near the port of Jubail, Saudi Arabia.  
The veteran does not provide a date.  The veteran next 
describes a "push into Iraq" to support the units of the 
third armored division.  The veteran indicates that this 
occurred from February 24, 1991 to the end of the Iraq 
conflict.  The veteran states that this occurred from Logbase 
Echo until Highway Six, Kuwait.  

The Board notes that although the veteran has provided dates 
for some of the alleged stressors, the veteran has not 
provided dates for all of the stressors.  The Board finds 
that the RO should request that the veteran to specify in as 
much detail as possible the circumstances surrounding his 
claimed stressor events including as the dates of each event, 
at least providing a two month date range for each stressor 
event.  The veteran should be advised that this information 
is vital to his claim and that failure to provide the 
requested information may result in denial of the claim.

The Board notes that the RO determined, in a May 2006 
memorandum to the file, that the information contained within 
the file was insufficient to send to the Center for Unit 
Records Research.  As discussed above, the veteran has 
provided dates regarding some of his stressors.  Therefore, 
the Board finds that the RO must contact the United States 
Army and Joint Services Records Research Center (JSRRC) 
(formerly the United States Armed Services Center for 
Research of Unit Records) regarding the veteran's stressors 
after obtaining any additional clarification the veteran is 
able to provide regarding these dates.  

During the hearing held in November 2007 the veteran also 
testified that he and about fifteen other soldiers exchanged 
fire with the enemy while they were recovering military 
vehicles.  The veteran may be able to submit supporting 
statements from the other servicemen regarding this event.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the veteran has received 
proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

2.  Request the veteran to specify in 
detail the circumstances surrounding his 
claimed stressor events, including the 
date and location of each event, the full 
names of any other individuals 
participating in the event, and the full 
names of any individuals who were killed 
in action, if available.  Ask the veteran 
to provide a two month date range for the 
stressor events.  Ask the veteran to 
submit supporting statements or any other 
supporting documentation from fellow 
servicemen, especially from servicemen 
referred to at the November 2007 hearing 
or those listed in the February 2006 
notice of disagreement.

Advise the veteran that this information 
is vital to his claim and that failure to 
provide the requested information may 
result in denial of the claim.

3.  After the veteran has been given a 
reasonable opportunity to respond to this 
request, prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, copies of the veteran's personnel 
records obtained from the Nevada National 
Guard, copies of the veteran's DD Form 
214, a copy of this remand, and all 
associated documents should be sent to the 
JSRRC, Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA, 22315-
3802, for verification of stressors.  

The JSRRC should be asked to determine if 
the veteran or his unit was present in any 
of the locations where the veteran has 
alleged the stressors to have occurred.

The agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  If the 
agency is unable to provide information 
regarding any of the stressors alleged by 
the veteran, it should provide specific 
confirmation of that fact in writing. 

All attempts to confirm the veteran's 
stressors must be documented in the file.

4.  When the RO/AMC is satisfied that the 
record is complete and that any necessary 
additional development is completed, 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board stresses to the veteran that the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


